TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00053-CR

NO. 03-95-00054-CR

AND

NO. 03-95-00055-CR





Antonio Gonzales, Appellant


v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW OF CALDWELL COUNTY

NOS. 21,363; 21,364 & 21,365, HONORABLE EDWARD L. JARRETT, JUDGE PRESIDING





PER CURIAM


  		These are appeals from orders of the trial court revoking appellant's probation. 
Appellant has filed motions to withdraw the appeals.  No decision of this Court has been
delivered.  The motions are granted and the appeals are dismissed.  See Tex. R. App. P. 59(b).


Before Chief Justice Carroll, Justices Aboussie and Jones

Appeals Dismissed on Appellant's Motion

Filed:  June 21, 1995

Do Not Publish